Case 1:18-cv-02525-WYD-NYW Document 31 Filed 01/07/19 USDC Colorado Page 1 of 17




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

   Civil Action No. 1:18-cv-02525-WYD-NYW

   GENSCAPE, INC.,

                  Plaintiff,
   v.

   LIVE POWER INTELLIGENCE COMPANY NA, LLC, and
   WILLIAM P. TOWNSEND,

                  Defendants.

        PLAINTIFF’S OPPOSITION TO DEFENDANTS’ RULE 12(B)(6) MOTION TO
                             DISMISS COMPLAINT

          Plaintiff Genscape, Inc. respectfully requests that the Court deny the Rule 12(b)(6) Motion

   to Dismiss Complaint filed by Defendants Live Power Intelligence Company NA, LLC (“LPI”)

   and William P. Townsend (collectively, “Defendants”), ECF 15, for the reasons set forth herein.

                                         INTRODUCTION

          For six years, Plaintiff Genscape employed Defendant Townsend in senior positions,

   granting him access to “a wide range of Genscape’s confidential information that is crucial to the

   success of Genscape’s business model.” ECF 1, ¶¶ 15–17. The Complaint provides six specific

   examples of such confidential and trade secret information. Id. ¶ 17. After leaving Genscape,

   Townsend became Defendant LPI’s CEO. Id. ¶¶ 22–23. Since then, Defendants have exploited

   Genscape’s trade secret and confidential information to build LPI’s competing business. Id. ¶¶ 24–

   27. This suit seeks to hold Defendants accountable for this misconduct.

          Defendants’ motion to dismiss should be denied. With respect to the trade secret claims,

   Defendants excise snippets of the Complaint to contend that Genscape has insufficiently pled the
Case 1:18-cv-02525-WYD-NYW Document 31 Filed 01/07/19 USDC Colorado Page 2 of 17




   trade secrets and Defendants’ misappropriation. In fact, the Complaint specifically identifies six

   categories of trade secrets and details how Defendants misappropriated them. As to the contract

   claim, Defendants argue that the Confidentiality Agreement is unenforceable, but ignore the

   contractual language and applicable law. Finally, Defendants argue that the remaining state law

   claims are preempted, ignoring the law in this district rejecting this form of field preemption.

          Defendants’ request for dismissal “with prejudice” ignores the facts and the law. This is

   not a “third” Complaint in this case. While Genscape previously sued LPI for patent infringement

   and tortious interference, Genscape dismissed that case under Rule 41(a)(1)(A)(i) without

   prejudice. This is a new case, asserting new and different claims. These claims should not be

   dismissed at all, let alone dismissed with prejudice.

                                            BACKGROUND

          Genscape provides comprehensive, real-time information about the production and flow of

   electricity to participants in the energy market. ECF 1, ¶¶ 11–13. It collects this data using

   thousands of magnetic sensors placed at strategic points near power plants and transmission lines.

   Id. ¶ 12. To build its business, Genscape invested enormous resources to develop technologies,

   investigate power plants and transmission lines, gain access to strategic locations for its monitors,

   develop customer relationships, and obtain market intelligence. Id. ¶¶ 13–14. From 2009 to 2015,

   Defendant Townsend served in management positions at Genscape, wherein he learned

   Genscape’s trade secrets and other confidential information. Id. ¶¶ 15–17. Townsend entered into

   a Confidentiality Agreement to keep this information secret. Id. ¶¶ 20–21; see ECF 1-1.

          Townsend left Genscape in 2015 and became LPI’s CEO in January 2017. ECF 1, ¶¶ 22–

   23. As set forth in detail in the Complaint, Defendants immediately began exploiting Townsend’s



                                                    2
Case 1:18-cv-02525-WYD-NYW Document 31 Filed 01/07/19 USDC Colorado Page 3 of 17




   knowledge of Genscape’s trade secrets and confidential information to build and advance LPI’s

   business. Id. ¶¶ 23–27. Defendants’ misconduct has caused ongoing damage to Genscape:

   because LPI’s entire business model depends on information stolen from Genscape, the longer LPI

   uses that information the more damage it causes. Id. ¶¶ 28–29.

          In 2017, Genscape filed a lawsuit against LPI asserting that LPI infringed two Genscape

   patents related to monitoring technology, and that LPI was tortiously interfering with Genscape’s

   contractual relations when it placed its sensors on the property of landowners from whom

   Genscape had obtained exclusive easements. Genscape v. LPI, No. 17-cv-02452 (D. Colo. Oct.

   12, 2017). Genscape later discovered that Defendants’ misconduct was much more vast than it

   previously knew, and that Defendants have been misusing “Genscape’s trade secrets and other

   confidential information to put [LPI] in a position in the energy-data market that it ha[s] not earned

   through its own time and effort.” ECF 1, ¶ 23. When LPI refused to consent to Genscape

   amending its complaint to add Townsend as a defendant and add trade secret and related claims,

   Genscape dismissed the pending case pursuant to Rule 41(a)(1)(A)(i) and filed this lawsuit. None

   of the previous claims were reasserted in this case; the claims before the Court are entirely new.

                                              ARGUMENT

         I.   LEGAL STANDARD
           In considering a motion under Rule 12(b)(6), the Court “accept[s] as true all well-pleaded

   factual allegations . . . and view[s] these allegations in the light most favorable to the plaintiff.”

   Casanova v. Ulibarri, 595 F.3d 1120, 1124–25 (10th Cir. 2010). A complaint “need only contain

   enough allegations of fact ‘to state a claim to relief that is plausible on its face.’” Christensen v.

   Park City Mun. Corp., 554 F.3d 1271, 1276 (10th Cir. 2009) (quoting Bell Atl. Corp. v. Twombly,



                                                     3
Case 1:18-cv-02525-WYD-NYW Document 31 Filed 01/07/19 USDC Colorado Page 4 of 17




   550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the pleaded factual content allows

   the court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Genscape’s claims far exceed this standard.

         II.   THE MOTION TO DISMISS SHOULD BE DENIED
                A.    Genscape has adequately pled its trade secret claims.
            No heightened pleading standard applies to trade secret claims. SBM Site Servs., LLC v.

   Garrett, No. 10-cv-00385-WJM-BNB, 2012 WL 628619, at *10 (D. Colo. Feb. 27, 2012). Courts

   only dismiss such claims for lack of specificity “in the most extreme cases.” Id. (emphasis added).

                        1.    Genscape has clearly identified its trade secrets.

           Defendants complain that Genscape’s Complaint “provides only vague, conclusory

   allegations of trade secrets” and “provides no facts describing what these [trade secrets] actually

   are.” ECF 15, at 6. To try to support this assertion, Defendants selectively and misleadingly excise

   phrases from the Complaint’s descriptions of the trade secrets and bury the rest. For example,

   Defendants omit key words and several lines from the Complaint to argue that Genscape simply

   claims “‘methods and strategies’ for identifying power plants and transmission lines” as a trade

   secret, complaining that this “vague and conclusory” allegation “provides no facts describing” the

   trade secret. Id. The words they cut provide those additional details:

   (A)     Genscape’s methods and strategies for identifying the most important power plants
           and transmission lines to monitor and finding the optimal location adjacent to
           those plants and lines for the placement of its sensors. These methods involved,
           among other things, analyzing market demand for particular energy market
           related data, assessing specific customer data and requests, and performing
           technical feasibility analyses. Both of these determinations—which sites to
           monitor and the optimal placement of the sensors for those sites—are essential
           for the proper functioning of the sensors and the marketability of the resulting
           data.

   ECF 1, ¶ 17(a) (emphases added to show words omitted by Defendants). The Complaint includes

                                                    4
Case 1:18-cv-02525-WYD-NYW Document 31 Filed 01/07/19 USDC Colorado Page 5 of 17




   five additional specific examples of trade secret information that Townsend learned while

   employed by Genscape, each of which Defendants misleadingly excerpt in their brief:

   (B)    Lists that Genscape used to prioritize the best strategic placements for its monitors
          going forward and lists of sites that Genscape determined would be too difficult or
          costly to pursue, for various legal, geographic, or technological reasons. Genscape
          synthesized a wide variety of internal information to create these lists, including
          market analysis, specific customer requests, and feasibility assessments from
          Genscape’s field technicians.
   (C)    Detailed knowledge of the capabilities and operation of Genscape’s methods and
          technologies for collecting real-time information on power plant production.
   (D)    Policies and strategies related to the pricing of its products, including the pricing
          model that the sales team used and the prices Genscape charged specific customers.
   (E)    Data and intelligence gathered from Genscape’s customer and potential customer
          base, including results from customer surveys, feedback regarding products and
          pricing, requests for specific changes to the functioning of the monitors, and
          information Townsend learned from his interactions with customers.
   (F)    Detailed information collected by Genscape that tracked the extent to which
          customers accessed and used specific data available in Genscape’s systems.
          Among other things, this data allowed Genscape to identify the most active users.
   ECF 1, ¶ 17.

          These detailed allegations are a far cry from those in the cases Defendants cite. In Mentz,

   the court deemed too vague the plaintiff’s bare identification of “trading information” as a trade

   secret. Int’l Acad. of Bus. & Fin. Mgmt., Ltd. v. Mentz, No. 12-cv-00463-CMA-BNB, 2013 WL

   212640, at *9 (D. Colo. Jan 18, 2013). And Genscape’s allegations are much more detailed than

   those found sufficient in Bite Tech Inc. v. X2 Impact, Inc., No. C12-1267RSM, 2012 WL

   13018749 (W.D. Wash. Dec. 21, 2012). There, the Court held as sufficiently-pled trade secrets

   including “technology, research and development, future products, business plans and business

   partners.” Id. at *4. Lastly, unlike the unpublished, out-of-circuit Veronica Foods case, the

   Complaint here alleges that Townsend learned Genscape’s trade secrets through his high-level role


                                                   5
Case 1:18-cv-02525-WYD-NYW Document 31 Filed 01/07/19 USDC Colorado Page 6 of 17




   at the company and describes how Defendants have used them. Veronica Foods Co. v. Ecklin, No.

   16-cv-07223-JCS, 2017 WL 2806706, at *14–15 (N.D. Cal. June 29, 2017); ECF 1, ¶¶ 16–17, 26.

          Genscape’s specific trade secret allegations are sufficient under the law of this district. See,

   e.g., Zimmer Spine, Inc. v. EBI, LLC, No. 10-cv-03112-LTB-CBS, 2011 WL 4089535, at *8–9 (D.

   Colo. Sept. 14, 2011) (denying motion to dismiss where the plaintiff’s “generalized allegations”

   identified as trade secrets “marketing, sales, and advertising information, . . . organizational

   information, . . . [and] technical information”); Cocona, Inc. v. Singtex Indus. Co., No. 14-cv-

   01593-MJW, 2014 WL 5072730, at *11 (D. Colo. Oct. 9, 2014) (denying motion to dismiss where

   alleged trade secrets included confidential methods and data).

          Defendants’ only other comment on the sufficiency of Genscape’s trade secret allegations

   is to assert that the locations of a few of Genscape’s thousands of monitors can be ascertained, and

   therefore cannot be a trade secret. ECF 15, at 6–7. But whether a person could theoretically

   stumble on a single Genscape monitor while driving through a field does not render the collection

   of all monitor locations publicly available. 1 See, e.g., Harvey Barnett, Inc. v. Shidler, 338 F.3d

   1125, 1129 (10th Cir. 2003) (a combination of characteristics may be a trade secret even if “some

   of its components are well-known”). Nor would it have any bearing on any of the other trade

   secrets at issue—including, for example, lists of locations where Genscape had determined it could



   1
     Nor do the three Genscape website pages that Defendants cite. ECF 15, at 7 n.2. Defendants’
   attempt to use these materials to prove a disputed factual issue on a motion to dismiss should be
   rejected. Judicially noticed documents cannot be used “to prove the truth of matters asserted
   therein.” Tal v. Hogan, 453 F.3d 1244, 1264 n.24 (10th Cir. 2006). Moreover, it is not possible
   to discern from the first link the particular power plants and transmission lines being monitored,
   and the other two links merely make announcements about two individual power plants. None of
   these render Genscape’s entire collection of plants, lines, and monitors publicly available.


                                                     6
Case 1:18-cv-02525-WYD-NYW Document 31 Filed 01/07/19 USDC Colorado Page 7 of 17




   not place monitors based on its own detailed analyses. See ECF 1, ¶ 17(b).

                        2.    Genscape has pled sufficient facts to show misappropriation.

          Defendants fare no better in arguing that Genscape’s misappropriation allegations are

   deficient. Defendants assert that “[t]he Complaint contains no factual averments of disclosure or

   use, or of any knowledge that an alleged trade secret was acquired by improper means.” ECF 15,

   at 7–8. Defendants are wrong; these averments are in the Complaint. In ¶ 26, the Complaint

   alleges that Defendants misused each trade secret identified in ¶ 17 and explains how. Thus, for

   example, as to Genscape’s methods and strategies for identifying what plants and lines to monitor,

   the Complaint explains how they have been used: “[o]n information and belief, Defendants have

   been using these trade secrets to make decisions regarding which power plants and transmission

   lines to monitor as well as the optimal placement of monitors,” as well as “to inform strategic plans

   regarding how to expand [LPI’s] business.” ECF 1, ¶ 26(a). As to the capabilities and operation

   of Genscape’s methods and technology, the Complaint also details the use by LPI of Genscape’s

   trade secret calibration process: “LPI’s calibration process closely mirrors Genscape’s own

   process, which is a carefully protected trade secret.” Id. ¶ 26(c). As to pricing, the Complaint

   states: “Defendants have been using these trade secrets to target specific market participants and

   to undercut Genscape’s pricing.” Id. ¶ 26(d). As to Genscape’s data and customer intelligence, it

   states: “[o]n information and belief, Defendants have also been offering customers products based

   on the customer information developed by Genscape.” Id. ¶ 26(e).

          Notably, only some of the allegations are on information and belief; others are directly

   alleged. In any event, allegations on information and belief are both appropriate and sufficient.

   Wellons, Inc. v. Eagle Valley Clean Energy, LLC, No. 15-cv-01252-RBJ, 2015 WL 7450420, at



                                                    7
Case 1:18-cv-02525-WYD-NYW Document 31 Filed 01/07/19 USDC Colorado Page 8 of 17




   *2 (D. Colo. Nov. 24, 2015) (Twombly “does not prevent a plaintiff from pleading facts alleged

   upon information and belief where the facts are peculiarly within the possession and control of the

   defendant” (citation omitted)).

          It is not fatal that Genscape has not alleged that Defendants acquired the trade secrets “by

   improper means.” ECF 15, at 7–8. Acquiring a trade secret by improper means is only one way

   to misappropriate it. See Walshe v. Zabors, 178 F. Supp. 3d 1071, 1091–92 (D. Colo. 2016). A

   defendant is also liable for misappropriation if the defendant uses or discloses a trade secret

   knowing that it was acquired under a duty to maintain its secrecy or was derived through a person

   with such a duty. 18 U.S.C. § 1839(5)(B)(ii); Colo. Rev. Stat. § 7-74-102(2)(b)(II); Ky. Rev. Stat.

   § 365.880(2)(b)(2); Alexander & Alexander, Inc. v. Frank B. Hall & Co., Inc., No. 88-A-1621,

   1990 WL 8028, at *14–15 (D. Colo. Jan. 31, 1990). Here, Townsend acquired Genscape’s trade

   secrets pursuant to such a duty, and LPI derived them through Townsend. 2 ECF 1, ¶¶ 20–26.

          Finally, citing a case where the only misappropriation allegation was that the defendant

   had hired a former employee of the plaintiff, Defendants claim that “the mere fact that Townsend

   now works for LPI does not support a plausible claim.” ECF 15, at 7 (citing Medafor, Inc. v.

   Starch Med. Inc., No. 09-CV-0441 PJS/FLN, 2009 WL 2163580 (D. Minn. July 16, 2009)). It is

   not the “mere fact” that he works for LPI that is the basis for Genscape’s claim. Townsend is

   LPI’s CEO. Genscape alleges that he “controls LPI’s decision-making and operations”; that he


   2
     Defendants suggest that there is a timing issue because the DTSA became effective on May 11,
   2016, and Townsend left Genscape in 2015. ECF 15, at 8 n.3. This is wrong; the alleged misuses
   of Genscape’s trade secrets (that Genscape is aware of so far) occurred after Townsend joined LPI
   in 2017, and therefore after the DTSA went into effect. See, e.g., Adams Arms, LLC v. Unified
   Weapons Sys., Inc., No. 8:16-cv-1503-T-33AEP, 2016 WL 5391394, at *6 (M.D. Fla. Sept. 27,
   2016) (allowing claim where misappropriation occurred after DTSA effective date).


                                                   8
Case 1:18-cv-02525-WYD-NYW Document 31 Filed 01/07/19 USDC Colorado Page 9 of 17




   and LPI knew that he was obligated not to use Genscape’s trade secrets to further LPI’s business;

   and that they used them nonetheless. Id. ¶¶ 22–25. His misappropriation is attributable to LPI.

   Christou v. Beatport, LLC, 849 F. Supp. 2d 1055, 1076–77 (D. Colo. 2012); Xantrex Tech. Inc. v.

   Advanced Energy Indus., Inc., No. 07-cv-02324-WYD-MEH, 2008 WL 2185882, at *19 (D. Colo.

   May 23, 2008) (high-level employee did not “have to transmit [trade secret] information to anyone

   at” his new employer for the employer to “use” the trade secrets).

               B.     Genscape has adequately pled its breach of contract claim.
          Townsend signed a Confidentiality Agreement at Genscape that obligated him not to

   “disclose [certain] Confidential Information to any person” or “independently use the Confidential

   Information in any manner,” even after he left Genscape. ECF 1-1, at 2. Townsend breached this

   contract by using Confidential Information, including trade secrets, to further LPI’s business, and

   by disclosing the Confidential Information to others at LPI. ECF 1, ¶¶ 24, 26, 78–79.

          Defendants first renew their unfounded assertion that the Complaint “provides no factual

   allegations” that Townsend used Genscape’s confidential information, ECF 15, at 8–10. This is

   more of the same; Genscape did plead those factual allegations. See, e.g., ECF 1, ¶ 26. Next,

   Defendants argue that the Confidentiality Agreement is unenforceable because it is so broad that

   it should be transformed into a non-compete agreement that would be unenforceable in other

   (random) jurisdictions. This is wrong on the facts and the law.

          To start with, the Confidentiality Agreement here is appropriately narrow and focused on

   maintaining the confidentiality of Genscape’s information. The contract defines “Confidential

   Information” to include, without limitation, “client list and contact information, . . . ideas,

   processes, concepts, written business materials, strategies, trade secrets[,] and other proprietary



                                                   9
Case 1:18-cv-02525-WYD-NYW Document 31 Filed 01/07/19 USDC Colorado Page 10 of 17




    and confidential information.” 3 ECF 1, ¶ 20; see ECF 1-1, at 2. It protects against disclosure of

    “information and/or trade secrets which are confidential, which are the property of Genscape, and

    which are important to the continued success of Genscape’s business operation.” ECF 1-1 at 2.

    Like the provision the Tenth Circuit found enforceable in Harvey Barnett, the Confidentiality

    Agreement simply “preserves ‘the valuable confidential information [Genscape] necessarily had

    to disclose to [Townsend] during the course of [his] employment.’” 338 F.3d at 1134.

           Defendants attempt to convert the confidentiality agreement into a non-compete

    agreement, and then cite cases from irrelevant jurisdictions that happen to disfavor non-compete

    restrictions. ECF 15, at 8. This is a red herring: Genscape has sued for breach of a confidentiality

    agreement, not a non-compete agreement. Indeed, the Tenth Circuit rejected a similar argument

    on the grounds that a confidentiality provision—even a broad one that permanently prohibits

    disclosure of “any information concerning any matters affecting or relating to the business and

    trade secrets of” an employer—is enforceable, and not transformed into a “disguised restrictive

    covenant,” if “the purpose of the confidentiality provision is to prevent [the employee] from

    divulging confidential information.” Harvey Barnett, 338 F.3d at 1134; see also Papa John’s

    Int’l, Inc. v. Pizza Magia Int’l, LLC, No. CIV.A. 3:00CV-548-H, 2001 WL 1789379, at *3 (W.D.

    Ky. May 10, 2001). 4 That is precisely the purpose of the instant Confidentiality Agreement.

           Defendants’ reliance on cases from West Virginia and South Carolina where non-compete


    3
     Defendants do not quote or discuss the actual definition of “Confidential Information” in their
    motion. Instead, they quote a different sentence and call that the “definition.” ECF 15, at 8–9.
    4
     Genscape was and is headquartered in Louisville, Kentucky, but Townsend primarily worked in
    Genscape’s Boulder, Colorado office. ECF 1, ¶¶ 5, 52; ECF 1-1, at 2. The result is the same under
    Kentucky or Colorado law, so there is no need to conduct a choice-of-law analysis. See Leica
    Geosystems, Inc. v. L.W.S. Leasing, Inc., 872 F. Supp. 2d 1191, 1197–98 (D. Colo. 2012).

                                                    10
Case 1:18-cv-02525-WYD-NYW Document 31 Filed 01/07/19 USDC Colorado Page 11 of 17




    agreements were held unenforceable is apropos of nothing. There is no plausible argument that

    the contract would be governed by West Virginia or South Carolina law. And even if somehow

    the confidentiality provision here became a non-compete provision—which it has not—non-

    compete provisions are enforceable in these circumstances in Colorado and Kentucky. See Colo.

    Rev. Stat. § 8-2-113(2) (excepting “[e]xecutive and management personnel and officers” and

    “[a]ny contract for the protection of trade secrets” from prohibition on non-compete covenants);

    Harvey Barnett, 338 F.3d at 1133 (where trade secret is at issue, non-compete covenant is

    enforceable); Papa John’s, 2001 WL 1789379, at *3 (“[T]he policy of this state is to enforce [non-

    compete covenants] unless very serious inequities would result.”).

                 C.    Genscape’s remaining state law claims are not preempted.
           The remaining state claims are not preempted by the trade secret claims. This district has

    “rejected the concept of field preemption under Colorado’s UTSA.” Virtual Cloud Servs., Inc. v.

    CH2M Hill, Inc., No. 02-cv-01004, 2006 WL 446077, at *2 (D. Colo. Feb. 21, 2006). The UTSA

    preempts a claim only if it “is no more than a restatement of the same operative facts which would

    plainly and exclusively spell out trade secret misappropriation.” Abbott Labs. v. Finkel, No. 17-

    cv-00894-CMA, 2017 WL 5517399, at *3 (D. Colo. Nov. 17, 2017). The “salient question” is

    whether the claim “depends solely on a finding of trade secret status to be actionable. Where it

    does not, the claim is not actionable.” Virtual Cloud, 2006 WL 446077, at *2 (emphasis added).

           All of Genscape’s state law claims assert that Defendants have misused Genscape’s “trade

    secrets and other confidential information.” ECF 1, ¶¶ 70–71, 83–86, 90–93, 96–98, 103–105

    (emphasis added). To the extent Defendants contend that any trade secret that Genscape has

    alleged does not qualify as a trade secret, but is merely confidential information, these counts will



                                                     11
Case 1:18-cv-02525-WYD-NYW Document 31 Filed 01/07/19 USDC Colorado Page 12 of 17




    be available to provide Genscape relief. See Abbott Labs., 2017 WL 5517399, at *3 (conversion

    claim not preempted where plaintiff sought “to recover for [the taking of] confidential information

    that does not rise to the level of a trade secret or has value ‘independent of its value as a trade

    secret’”). Especially where, as here, Defendants have challenged whether any trade secrets exist,

    dismissal of the state law claims on the basis that they are preempted by the trade secret claims is

    inappropriate. Genscape is entitled “to plead in the alternative, even where the alternative claims

    are inconsistent.” Id.; see also Hydropac/Lab Prods., Inc. v. Animal Care Sys., Inc., No. 13–cv–

    00415–MSK–BNB, 2013 WL 12246980, at *3–4 (D. Colo. Oct. 17, 2013).

                 D.    Genscape has adequately pled its remaining state law claims.
           Defendants seek to dismiss the remaining state law claims in a few generic paragraphs

    claiming that the allegations are “conclusory” and insufficient to state a claim. ECF 15, at 12–14.

    These halfhearted arguments are without merit. The Complaint “need only contain enough

    allegations of fact ‘to state a claim to relief that is plausible on its face.’” Christensen, 554 F.3d

    at 1276 (quoting Twombly, 550 U.S. at 570). Genscape meets this standard.

                         1.    Genscape has adequately pled its civil theft claim.

           Genscape has pled the elements of civil theft under Colo. Rev. Stat. § 18-4-401.

    Defendants argue that Genscape has not pled that Defendants had the required mental state. ECF

    15, at 12. Civil theft requires “(1) that the defendant knowingly obtained control over the owner’s

    property without authorization and (2) that he or she did so with the specific intent to permanently

    deprive the owner of the benefit of property.” Itin v. Ungar, 17 P.3d 129, 134 (Colo. 2000).

    Genscape alleges that (i) its proprietary trade secrets and other confidential information derive

    their value from their secrecy; (ii) Defendants obtained, retained and used that information to gain



                                                     12
Case 1:18-cv-02525-WYD-NYW Document 31 Filed 01/07/19 USDC Colorado Page 13 of 17




    a head start in the market knowing that it belonged to Genscape; and (iii) Defendants’ use deprived

    Genscape of the benefit of its property. ECF 1, ¶¶ 19, 23–28. Therefore, Genscape contends that

    “Defendants acted with the specific intent of permanently depriving Genscape of the benefit and

    value of its property” and “knowingly used Genscape’s property in such a manner as to deprive

    Genscape permanently of its use and benefit.” Id. ¶ 72. This is plainly sufficient. 5

                         2.    Genscape has adequately pled its conversion claims.

           Genscape alleges that Defendants obtained and exercised control over Genscape’s trade

    secrets and other confidential information for their own benefit, ECF 1, ¶¶ 23–26, 84, 91, and that

    Defendants’ exercise of control was a wrongful taking because Defendants knew or had reason to

    know that Townsend owed Genscape a duty to maintain the secrecy of the information he had

    learned, id. ¶¶ 22–24, 86, 93. These allegations state a claim for conversion.

           In asserting that intangible property can be converted only in very limited circumstances,

    ECF 15, at 12–13, Defendants mischaracterize Genscape’s claims. The property that Genscape

    alleges was converted includes, for example, “lists . . . prioritiz[ing] the best strategic placements

    for its monitors,” “lists of sites that Genscape determined would be difficult or costly to pursue,”

    “the pricing model that the sales team used,” and “[d]etailed information . . . track[ing] the extent

    to which customers accessed and used Genscape data.” ECF 1, ¶¶ 17, 26. These allegations are

    not limited to “intangible” property. Confidential information like that alleged by Genscape can



    5
      In Procom Supply, LLC v. Langner, No. 12-cv-00391-MSK-KMT, 2012 WL 4856724 (D. Colo.
    Oct. 11, 2012), the only case cited by Defendants, the plaintiff failed to “allege any facts about the
    circumstances surrounding” the transaction at issue, including “what the investment was,” such
    that the Court “cannot infer . . . that the recipient intended to permanently deprive the Plaintiff of
    the benefit of the investment.” Id. at *5. In contrast, Genscape alleges in detail Defendants’ use
    of its confidential information to build LPI’s business and capture market share from Genscape.

                                                     13
Case 1:18-cv-02525-WYD-NYW Document 31 Filed 01/07/19 USDC Colorado Page 14 of 17




    constitute the stolen personal property underlying a conversion claim. See, e.g., Abbott Labs.,

    2017 WL 5517399, at *1–3; Walshe, 178 F. Supp. 3d at 1094–95.

           Defendants also argue that conversion requires the refusal of a demand that the stolen

    property be returned. ECF 15, at 13. But where the taking of property is wrongful, “the tort of

    conversion is complete upon that taking; the victim does not have to demand return of the goods

    nor does the wrongdoer have to refuse such a demand.” Walshe, 178 F. Supp. 3d at 1095. LPI

    took Genscape’s property wrongfully because Genscape never authorized LPI to access it. ECF

    1, ¶¶ 23, 25–26, 84–86. Townsend wrongfully took the property with him when he left Genscape,

    in violation of his contractual obligations and his duty to maintain the secrecy of Genscape’s

    information. Id. ¶¶ 24, 26, 91–93.

                        3.    Genscape has adequately pled its fiduciary duty claims.

           Genscape has pled its fiduciary duty claims sufficiently. After an agency relationship ends,

    the agent “owes a continuing duty not to use or disclose confidential information obtained during

    the course of the agency.” Boettcher DTC Bldg. Joint Venture v. Falcon Ventures, 762 P.2d 788,

    790 (Colo. App. 1988). Genscape has alleged that Townsend breached this fiduciary duty after

    leaving Genscape, and that LPI aided and abetted his breach. ECF 1, ¶¶ 95–107.

           Focusing on the fiduciary duty of loyalty, Defendants contend that Genscape has failed to

    plead its fiduciary duty claims because “the Complaint alleges no facts suggesting that Townsend

    solicited any of Genscape’s customers or disclosed any confidential information while employed

    by Genscape.” ECF 15, at 14 (emphasis added). But Genscape has alleged that Townsend

    breached his fiduciary duty of confidentiality to Genscape when he became employed by LPI and

    began misusing Genscape’s confidential and trade secret information. The fiduciary duty of



                                                   14
Case 1:18-cv-02525-WYD-NYW Document 31 Filed 01/07/19 USDC Colorado Page 15 of 17




    confidentiality persists after employment ends; the duty of loyalty does not. Boettcher, 762 P.2d

    at 790. The case that Defendants cite is irrelevant as it only discusses “an employee’s duty of

    loyalty.” Jet Courier Serv., Inc. v. Mulei, 771 P.2d 486, 492 & n.10 (Colo. 1989) (emphasis added).

                 E.    If the Court dismisses any claims, it should do so without prejudice.
           The claims in the Complaint are more than adequately pled. In the event the Court finds

    that additional detail is required, however, any dismissal should be without prejudice. See Sheldon

    v. Vermonty, 269 F.3d 1202, 1207 n.5 (10th Cir. 2001) (“As a general matter, a party should be

    granted an opportunity to amend his claims prior to a dismissal with prejudice.”).

           Defendants suggest without any supporting law that the Complaint should be dismissed

    with prejudice because this is Genscape’s second lawsuit against LPI. ECF 15, at 14–15. But

    Genscape voluntarily dismissed the prior complaint under Rule 41(a)(1)(A)(i). The “effect of the

    filing” of such a dismissal “is to leave the parties as though no action had been brought.” Janssen

    v. Harris, 321 F.3d 998, 1000 (10th Cir. 2003). Moreover, as Judge Wang recognized, the two

    cases present a “divergence in legal theories.” ECF 30, at 4–5. Since Genscape has never before

    made the claims that it brings here, it has never been permitted any opportunity to amend its claims.

    Furthermore, Defendants do not even suggest—because they cannot—that amendment would be

    futile. “[D]ismissal with prejudice is appropriate only if ‘it would be futile to allow the plaintiff

    an opportunity to amend his complaint.’” Viesti Assocs., Inc. v. Pearson Educ., Inc., No. 12-cv-

    02240-PAB-DW, 2013 WL 4052024, at *9 (D. Colo. Aug. 12, 2013) (quoting Brereton v.

    Bountiful City Corp., 434 F.3d 1213, 1219 (10th Cir. 2006)). It would not be futile here.

                                             CONCLUSION

           Genscape respectfully requests that the Court deny Defendants’ motion to dismiss.



                                                     15
Case 1:18-cv-02525-WYD-NYW Document 31 Filed 01/07/19 USDC Colorado Page 16 of 17




    DATED this 7th day of January, 2019.    Respectfully submitted,

                                             /s/ Jessamyn S. Berniker
                                            Jessamyn S. Berniker (D.C. Bar # 482907)
                                            Amanda M. MacDonald (D.C. Bar # 498538)
                                            Matthew B. Underwood (D.C. Bar # 1030122)
                                            D. Shayon Ghosh
                                            WILLIAMS AND CONNOLLY LLP
                                            725 Twelfth Street N.W.
                                            Washington, D.C. 20005
                                            Phone: (202) 434-5321
                                            Fax: (202) 434-5029
                                            jberniker@wc.com
                                            amacdonald@wc.com
                                            munderwood@wc.com
                                            sghosh@wc.com

                                            Attorneys for Plaintiff




                                           16
Case 1:18-cv-02525-WYD-NYW Document 31 Filed 01/07/19 USDC Colorado Page 17 of 17




                                   CERTIFICATE OF SERVICE

            The undersigned hereby certifies that on January 7, 2019, a true and correct copy of the
    foregoing PLAINTIFF’S OPPOSITION TO DEFENDANTS’ RULE 12(B)(6) MOTION TO
    DISMISS COMPLAINT was filed with the Clerk of Court using the CM/ECF system which will
    serve such filing on the following:


     Timothy M. Reynolds
     BRYAN CAVE LEIGHTON PAISNER LLP
     1801 13th Street, Ste. 300
     Boulder, CO 80302
     Telephone: 303-444-5955
     timothy.reynolds@bclplaw.com

     Erin A. Kelly
     BRYAN CAVE LEIGHTON PAISNER LLP
     1700 Lincoln Street, Suite 4100
     Denver, CO 80203-4541
     Telephone: (303) 861-7000
     erin.kelly@bclplaw.com


                                                       /s/ Jessamyn S. Berniker




                                                  17
